DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 9/30/2022.
Claims 1-9 are elected.
Claims 10-19 are withdrawn.
Claims 1-19 are pending.
Claims 1-9 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 10/27/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 12/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "[a] method for storing data…" (line 1); "…obtaining data to be stored and a start address of a currently available storage unit in the storage array…" (lines 5-6); determining a data storage operation to be executed based on the start address and the data to be stored…" (lines 8-9); and "…controlling a first interface in the storage array to write the data to be stored block by block in the same row into a first storage unit of each storage block having the same identifier as the start unit identifier" (lines 10-12 ).  The Examiner is uncertain if "data to be stored" corresponds to "data" mentioned by "[a] method for storing data" or if "data to be stored" refers to different data than the "data" mentioned by "[a] method for storing data."  For the sake of examination, the Examiner has interpreted claim 1 to read "[a] method for storing data, which is applied to a storage array comprising N rows and M columns of storage blocks, wherein each storage block comprises a plurality of storage units, and N and M are positive integers, the method comprises: obtaining first data to be stored and a start address of a currently available storage unit in the storage array, wherein the start address comprises a start row, a start column and a start unit identifier; determining a data storage operation to be executed based on the start address and the first data to be stored; and controlling a first interface in the storage array to write the first data to be stored block by block in the same row into a first storage unit of each storage block having a same identifier as the start unit identifier."  Dependent claims 2-9, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0240873 ("Yu") in view of USPGPUB 2013/0024599 ("Huang").
As per claim 1, Yu substantially teaches: 
a method for storing data, which is applied to a storage array comprising N rows and M columns of storage blocks, wherein each storage block comprises a plurality of storage units, and N and M are positive integers: (Yu, Abstract; FIG. 3; FIG. 17; and paragraphs 0077-0084 and 0171-0178, where the system of Yu comprises striping logic 518 that may divide host data into stripes that are written to different physical device, such as for a Redundant Array of Inexpensive Disks (RAID).  The Examiner notes that a RAID by definition includes storage devices that are divided into rows and columns to allow for data to be striped among the storage devices of the RAID.  Yu therefore substantially teaches a method for storing data, which is applied to a storage array comprising N rows and M columns of storage blocks, wherein each storage block comprises a plurality of storage units, and N and M are positive integers); 
obtaining data to be stored and a start address of a currently available storage unit in the storage array, wherein the start address comprises a start row, a start column and a start unit identifier; and controlling a first interface in the storage array to write the data to be stored block by block into a first storage unit: (Yu, Abstract; FIG. 8; and paragraphs 0108-0115, where the system of Yu receives a write command to write data to a physical address (i.e., a start address by definition included in the write command for writing data).  The Examiner notes that the system of Yu translates a Logical Block Address (LBA) specified by the write command (i.e., a start address) into a specific Physical Block Address (PBA) that locates where in the rows and columns of storage the data will be written.  The LBA thus implicitly includes a start row, a start column, and a start unit identifier to identify the specific PBA to which data will be written.  Yu therefore substantially teaches obtaining data to be stored and a start address of a currently available storage unit in the storage array, wherein the start address comprises a start row, a start column and a start unit identifier; and controlling a first interface in the storage array to write the data to be stored block by block into a first storage unit).
Yu does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Huang teaches method and apparatus for SSD storage access.
As per claim 1, Huang particularly teaches:
determining a data storage operation to be executed based on the start address and the data to be stored; and controlling a first interface in the storage array to write the data to be stored block by block in the same row into a first storage unit of each storage block having the same identifier as the start unit identifier: (Huang, Abstract; FIG. 3; FIG. 4; FIG. 5; and paragraphs 0103-0111, where the system of Huang classifies data to be written to nonvolatile storage and stores data that has a same classification to a physically similar location within storage such that similarly classified data is grouped together within storage.  In other words, based on a starting area to which classified data is to be written and classification of the classified data, the system of Huang determines to perform data write operations.  The Examiner notes that similarly classified data is stored near to other data with a similar data classification; this means that similarly classified data is stored to a same storage unit.  While Huang does not appear to explicitly teach that written data is stored block by block in the same row into a first storage unit of each storage block having the same identifier as the start unit identifier, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to modify the invention of Huang to write similarly classified data to a same row across storage devices.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by taking advantage of the parallelism of writing data to flash memory that allows data to be written in parallel to multiple chips of flash memory (e.g., an SSD).  Huang therefore particularly teaches determining a data storage operation to be executed based on the start address and the data to be stored; and controlling a first interface in the storage array to write the data to be stored block by block in the same row into a first storage unit of each storage block having the same identifier as the start unit identifier).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Huang and Yu before them before the instant application was effectively filed, to modify the system of Yu to include the principles of Huang of classifying data and writing similarly classified data in a same storage location.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by implementing techniques for classifying data to be stored to nonvolatile memory based on a predicted lifespan of the data (Huang, paragraph 0111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135